Title: From Thomas Jefferson to Nathanael Greene, 5 April 1781
From: Jefferson, Thomas
To: Greene, Nathanael



Sir
In Council Apr. 5th. 1781.

It was formerly usual to require from the Continental Staff Officers in this State warrants from Congress for all monies advanced to them. Since the war has been transferred to the Southward, the calls for money have been so apparently indispensible that we could not await warrants from Congress as had been before practised, or Drafts from yourself or Major General Gates to whom authority to draw for money was given. Nevertheless we think it essential to obtain your sanction for the monies after paiment of them, for which purpose I take the liberty of troubling you with Majr. Claibornes receipt for some monies from this State which were ordered without any previous authority from a sense of their necessity.
It is not in our power to procure you the £5000 hard money which you desired, but we have put into the hands of Major Claiborne a warrant for half a million of pounds current money, to be liable to your order only. Perhaps you can find means to have the hard money purchased in Philadelphia for money to be paid here.
That you may form some idea of the indiscretions which have occasioned a dissatisfaction in the impresses of horses, I inclose you copies of two papers lodged with me against a Mr. Rudder employed in that business. Instead of soothing the minds of people and softening the harsh act of taking their valuable horses by force, it has been frequently accompanied as we are informed by defiances of the civil power, and circumstances of personal irritation. As tedious as is the operation of reasoning with every individual on whom we are obliged to exercise disagreeable powers, yet free people think they have a right to an explanation of the circumstances which give rise to the necessity under which they suffer. Such has been the general irritation under these impresses, that we have been obliged to authorise the County Lieutenants to restrain them under the directions of the resolutions of assembly I formerly inclosed you.
I have the honour to be with very great respect & esteem Sir Your most obedt. & most hble servt,

Th: Jefferson

